DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following elements are not identified in the drawings with a line and a reference number for each element.  
A pneumatic switch
USB interface
A vent hole of the silica seal
Protruding points of the e-liquid tank
Concave points of the casing of the battery assembly
Because these above elements are not identified in the drawings, it is not clear whether these elements are shown or not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0005], line 5, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE HAVING A VENT HOLE FOR PREVENTING THE BLOCKAGE OF AN E-LIQUID CHANNEL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-9 recite, "a battery assembly comprising a pneumatic switch, a silica gel sealing the pneumatic switch, a control plate, a casing, a plurality of screws, a support, a battery core, a first bolt, a second bolt, a transparent screen, and a pedestal".  It is not clear to or from what that the silica gel is sealing the pneumatic switch.  
Also, it is not clear whether the silica gel is just sealing the pneumatic switch only or sealing all of the pneumatic switch, a control plate, a casing, a plurality of screws, a support, a battery core, a first bolt, a second bolt, a transparent screen, and a pedestal.  
Lastly, because the pneumatic switch is not identified in the drawings, the location of the pneumatic switch related to the other elements of the battery assembly.  Therefore, it is not clear how the silica gel is sealing the pneumatic switch when the location of the pneumatic switch is not clearly known.  
Claim 1 recites that an electronic cigarette comprising an atomization assembly and a battery assembly.  However, claim 1 does not recite how these two assemblies are structurally related to each other or coupled together to form the complete electronic cigarette.  
Many elements recited in claims 1-3 such as a pneumatic switch, USB interface, a vent hole, protruding points and concave points are not identified in the drawings.  Therefore, it is not clear how these unidentified elements are structurally related with the other elements 
Claim 2 recites, "the silica seal comprises a vent hole".  It is not clear how this vent hole structurally related with the other elements of the atomization assembly.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896